Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 5 as the follows:
Change “the encoding algorithm” in line 6 to “an encoding algorithm”
Change “the reference codebook” in line 6 to “a reference codebook”.
Change “the key-value pairs” in line 9 to “key-value pairs”
These amendments are to overcome antecedent basis issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims state a predetermined threshold probability indicates if decoded data was properly encoded. Properly encoded means that the encoding algorithm and reference codebook used in the encoding process was performed properly, not that the decoded data is the correct data or the originally received data from a data source. For example, data could be encoded properly and during subsequent transmission or decoding, have some type of error possibly introduced. The claim is therefore attempting to determine if decoded data has a probability of its encoding being proper against a threshold, regardless of whether the decoded data is correct/the desired result or not. The examiner cannot find this feature in the prior art. Further the terms “in-phase” and “out-of-phase” are being interpreted to mean only that the predetermined threshold probability has been exceeded or not, respectively. In other words these terms just indicated threshold exceeded or not exceeded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136